                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

Lanae Mataya Jones,

        Plaintiff,

-vs-
                                                          No. 3:18-cv-00213-RLY-MPB
National Credit Systems, Inc. and
Law Office of Brett M. Borland, P.C.,

         Defendants.



       DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO
                        EXTEND FACT DISCOVERY
        National Credit Systems, Inc. and the Law Office of Brett M. Borland, P.C., (together,

“Defendants”), hereby respond to Plaintiff’s Motion to Extend Fact Discovery, and in opposition

thereto state as follows:


   1) Defendants admit that a scheduling order was issued on March 11, 2019.

   2) Defendants admit that fact discovery closed on September 5, 2019.

   3) Defendants admit that the parties exchanged initial disclosures and written discovery.

        Defendants deny that there are any outstanding discovery disputes. Defendants further

        deny that there were any requests for depositions for which Defendants were

        unresponsive.

   4) Defendants believe that it is unlikely that re-opening discovery will not alter any of the

        deadlines in this case, particularly because in requesting an extension for fact discovery,

        Plaintiff is also requesting an extension for dispositive motions. Because Plaintiff claims
       that no other deadlines will be impacted by this request for an extension,​ it​ is also worth

       noting that the parties were ordered to file, on or before September 12, 2019 a statement

       of the claims and defenses they believe they can prove at trial signed under Fed. R. Civ.

       Proc. 11. Defendants filed a statement of the defenses that they believe they can prove at

       trial on September 12, 2019. ​See​ Dkt. 36. Interestingly, Plaintiff filed nothing - implying

       that they do not believe they can prove anything at trial. Similarly, when required to serve

       a statement of special damages, Plaintiff did not quantify her damages, either.

   5) Defendants deny that there have been any productive settlement discussions in this case

       in a very long time, much less any recent productive settlement discussions. Simply put –

       this case needs to progress and settlement discussions are no longer an option for a means

       of progressing this case. Plaintiff’s settlement demand has not changed in months, and

       Defendants have already given Plaintiff their top dollar – which has been denied.

       Therefore, this case must progress towards dispositive motions and/or trial. This

       sentiment has already been communicated to Plaintiff’s counsel time and time again, yet

       she has sought an extension of the fact discovery period knowing that settlement was not

       likely, and knowing that Defendants opposed the same. Moreover, had Plaintiff desired to

       schedule depositions, she should have done so prior to the close of discovery, as they had

       ample time to do so and chose not to.

       In conclusion, Defendants National Credit Systems, Inc., and the Law Offices of Brett M.

Borland, PC. respectfully request that this Honorable Court hereby deny the Plaintiff’s request to

extend fact discovery, and for such other relief that this Honorable Court might otherwise grant,

including dismissal of this case.
Respectfully submitted,


/s/ Katrina M. DeMarte
Katrina M. DeMarte (MI Bar No. P81476; CO Bar No. 43135)
DEMARTE LAW, PLLC
39555 Orchard Hill Place; PMB 6338
Novi, MI 48375
Tel. 313-509-7047                                    September 19, 2019
katrina@demartelaw.com


                                   PROOF OF SERVICE

        I, Katrina M. DeMarte, hereby certify that on September 19, 2019, I served Defendants’
Response in Opposition to Motion to Extend Fact Discovery via ECF, upon any attorney of
record for the Plaintiffs.

                                                         /s/ Katrina M. DeMarte
